UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4411


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEPHEN T. CALLIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:16-cr-00003-JAG-1)


Submitted: April 20, 2017                                         Decided: April 24, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Mark A. Yurachek, MARK ALLEN YURACHEK & ASSOCIATES, Falls Church,
Virginia, for Appellant. Heather Hart Mansfield, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen T. Callis appeals his convictions and the 240-month sentence imposed

after he pled guilty, pursuant to a plea agreement, to coercion and enticement of a minor,

in violation of 18 U.S.C. § 2422(b) (2012); and sex trafficking of children, in violation of

18 U.S.C. § 1591(a)(l) (2012). Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), conceding there are no meritorious issues for appeal. Callis has not

filed a pro se supplemental brief, despite receiving notice of his right to do so. The

Government has filed a motion to dismiss the appeal based on the appellate waiver in

Callis’ plea agreement. We affirm in part, and dismiss in part.

       A defendant may waive the right to appeal if that waiver is knowing and

intelligent. See United States v. Poindexter, 492 F.3d 263, 270 (4th Cir. 2007). Our

independent review of the record supports the conclusion that Callis voluntarily and

knowingly waived his right to appeal his convictions and any sentence imposed within

the statutory maximum. Thus, we conclude that the waiver is valid and enforceable.

       Even a valid waiver does not waive all appellate claims, however. Specifically, a

valid appeal waiver does not preclude a challenge to a sentence on the ground that it

exceeds the statutory maximum or is based on a constitutionally impermissible factor

such as race, arises from the denial of a motion to withdraw a guilty plea based on

ineffective assistance of counsel, or relates to claims concerning a violation of the Sixth

Amendment right to counsel in proceedings following the guilty plea. See United States

v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United States v. Craig, 985 F.2d 175, 178

(4th Cir. 1993). Moreover, the appellate waiver in Callis’ plea agreement did not waive:

                                             2
(1) any sentencing challenges he may have if his sentence was in excess of the statutory

maximum applicable to his crimes; or (2) ineffective assistance of counsel claims. Callis’

sentence is below the statutory maximum applicable to his crimes. To the extent Callis

suggests that counsel provided ineffective assistance, we conclude that ineffective

assistance does not conclusively appear on the record and, thus, we decline to address this

claim on direct appeal. * United States v. Powell, 680 F.3d 350, 359 (4th Cir. 2012).

       Accordingly, we grant the Government’s motion to dismiss the appeal, in part.

We are charged under Anders with reviewing the record for unwaived error, and our

review of the record in this case revealed no unwaived meritorious issues for appeal. We

therefore dismiss the appeal in part and affirm in part. This court requires that counsel

inform Callis, in writing, of his right to petition the Supreme Court of the United States

for further review. If Callis requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was

served on Callis. We dispense with oral argument because the facts and legal contentions




       *
          Callis’ ineffective assistance of counsel claim is more appropriately raised, if at
all, in a 28 U.S.C. § 2255 (2012) motion. See United States v. Baldovinos, 434 F.3d 233,
239 & n.4 (4th Cir. 2006). We express no opinion as to the merits of Callis’ ineffective
assistance of counsel claim.


                                             3
are adequately presented in the materials before this court and argument would not aid in

the decisional process.


                                                                  AFFIRMED IN PART;
                                                                  DISMISSED IN PART




                                           4